Exhibit 10.27

ASBURY AUTOMOTIVE GROUP, INC.

2002 EQUITY INCENTIVE PLAN

RESTRICTED SHARE AWARD AGREEMENT

RESTRICTED SHARE AWARD AGREEMENT UNDER THE ASBURY AUTOMOTIVE GROUP, INC. 2002
EQUITY INCENTIVE PLAN dated as of DATE (the “Grant Date”), between Asbury
Automotive Group, Inc., a Delaware Corporation (the “Company”), and NAME

This Restricted Share Award Agreement (this “Award Agreement”) sets forth the
terms and conditions of an award of Number shares (the “Award”) of the Company’s
Common Stock, $0.01 par value (“Shares”), that are subject to certain
restrictions on transfer and risks of forfeiture and other terms and conditions
specified herein (“Restricted Shares”) and that are granted to you under the
Asbury Automotive Group, Inc. 2002 Equity Incentive Plan (the “Plan”).

THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD
AGREEMENT. BY SIGNING YOUR NAME BELOW, YOU WILL HAVE CONFIRMED YOUR ACCEPTANCE
OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.

SECTION 1. Definitions. Capitalized terms used in this Award Agreement that are
not defined in this Award Agreement have the meanings as used or defined in the
Plan. As used in this Award Agreement, the following terms have the meanings set
forth below:

“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banking institutions are legally permitted to be closed in the City of New York.

“Disability” means a physical or mental disability or infirmity that prevents
the performance by you of your duties in the course of your service lasting (or
likely to last) for a continuous period of six months or longer. The
determination of the existence of Disability shall be made by the Committee in
good faith, and the Committee’s determination shall be conclusive for purposes
of this Award.

“Vesting Date” means any date on which your rights with respect to all or a
portion of the Restricted Shares subject to this Award Agreement may become
fully vested, and the restrictions set forth in this Award Agreement may lapse,
as provided in Section 3(a) of this Award Agreement.

SECTION 2. The Plan. This Award is made pursuant to the Plan, the terms of which
are incorporated herein by reference, and in all respects shall be interpreted
in accordance with the Plan. The grant and terms of this Award are subject to
the provisions of the Plan and to interpretations, regulations and
determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (a) rights



--------------------------------------------------------------------------------

and obligations with respect to withholding taxes, (b) the registration,
qualification or listing of the Company’s shares, (c) capital or other changes
of the Company and (d) other requirements of applicable law. The Committee shall
have the authority to interpret and construe this Award pursuant to the terms of
the Plan, and its decisions shall be conclusive as to any questions arising
hereunder.

SECTION 3. Vesting and Delivery. (a) Vesting. On each Vesting Date set forth
below, your rights with respect to the number of Restricted Shares that
corresponds to such Vesting Date, as specified in the chart below, shall become
vested, and the restrictions set forth in this Award Agreement shall lapse,
provided that you must be employed as of the applicable Vesting Date, except as
otherwise determined by the Committee in its sole discretion.

 

Vesting Date

  

Number of Shares Vested

First anniversary of the Grant Date    NUMBER Second anniversary of the Grant
Date    NUMBER Third anniversary of the Grant Date    NUMBER

In the event of a Change of Control (as defined in the Plan) after the Grant
Date, the Restricted Shares, to the extent then outstanding and unvested, shall
automatically be deemed vested as of immediately prior to such Change of
Control, as contemplated by Section 8 of the Plan. In the event your employment
is terminated due to your (a) death or (b) Disability, the Restricted Shares, to
the extent then outstanding and unvested, shall automatically be deemed vested
as of the date of your termination by reason of such death or Disability. The
Committee, in its sole discretion, may accelerate the vesting of all or any
portion of the Restricted Shares, at any time and from time to time.

(b) Delivery of Shares. On or following the Grant Date, certificates issued in
respect of Restricted Shares shall be registered in your name and deposited by
you, together with a stock power endorsed in blank, with the Company or such
other custodian as may be designated by the Committee or the Company, and shall
be held by the Company or other custodian, as applicable, until such time, if
any, as your rights with respect to such Restricted Shares become vested. Upon
the vesting of your rights with respect to such Restricted Shares, the Company
or other custodian, as applicable, shall deliver such certificates to you or
your legal representative.

SECTION 4. Forfeiture of Restricted Shares. Unless the Committee determines
otherwise or except as otherwise set forth in Section 3(a), if your rights with
respect to any Restricted Shares or Retained Distributions (as defined below)
awarded to you pursuant to this Award Agreement have not become vested prior to
the date on which your employment is terminated, your rights with respect to
such Restricted Shares or Retained Distributions shall immediately terminate,
and you will be entitled to no further payments or benefits with respect
thereto.

 

2



--------------------------------------------------------------------------------

SECTION 5. Voting Rights; Dividend Equivalents. Until the forfeiture of any
Restricted Shares pursuant to Section 4 above and subject to Sections 3 and 6
hereof, you shall have the right to vote such Restricted Shares, to receive and
retain all regular cash dividends paid on such Restricted Shares and to exercise
all other rights, powers and privileges of a holder of Shares with respect to
such Restricted Shares; provided that the Company will retain custody of all
distributions other than regular cash dividends (“Retained Distributions”) made
or declared with respect to the Restricted Shares (and such Retained
Distributions will be subject to the same restrictions, terms and conditions as
are applicable to the Restricted Shares) until such time, if ever, as the
Restricted Shares with respect to which such Retained Distributions have been
made, paid or declared have become vested, and such Retained Distributions shall
not bear interest or be segregated in a separate account.

SECTION 6. Non-Transferability of Restricted Shares and Retained Distributions.
Unless otherwise provided by the Committee in its discretion, Restricted Shares
and Retained Distributions may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered except as provided in Section 9(a)
of the Plan. Any purported assignment, alienation, pledge, attachment, sale or
other transfer or encumbrance of Restricted Shares or Retained Distributions in
violation of the provisions of this Section 6 and Section 9(a) of the Plan shall
be void.

SECTION 7. Taxes, Consents, Stop Transfer Orders and Legends. (a) Taxes. The
vesting of any Shares pursuant to Section 3(a) and the delivery of Share
certificates pursuant to Section 3(b) are conditioned on satisfaction of any
applicable withholding taxes in accordance with Section 9(d) of the Plan. You
are solely responsible and liable for the satisfaction of all taxes and
penalties that may arise in connection with this Award Agreement (including any
taxes arising under Section 409A of the Code), and the Company shall not have
any obligation to indemnify or otherwise hold you harmless from any or all of
such taxes. The Committee shall have the discretion to unilaterally modify this
Award Agreement in a manner that it in good faith believes conforms with the
requirements of Section 409A of the Code for any distribution event that could
be expected to violate Section 409A of the Code, in order to make the
distribution only upon a “permissible distribution event” within the meaning of
Section 409A of the Code (as determined by the Committee in good faith). The
Committee shall have the sole discretion to interpret the requirements of the
Code, including Section 409A, for purposes of the Plan and this Award Agreement.

(b) Consents. Your rights in respect of the Restricted Shares are conditioned on
the receipt to the full satisfaction of the Committee of (i) any required
consents that the Committee may determine to be necessary or advisable
(including, without limitation, your consenting to the Company’s supplying to
any third-party recordkeeper of the Plan such personal information as the
Committee deems advisable to administer the Plan, (ii) your making or entering
into such written representations, warranties and agreements in connection with
the acquisition of any Shares pursuant to

 

3



--------------------------------------------------------------------------------

this Award as the Committee may request in order to comply with applicable
securities laws or this Award and (iii) a stock power endorsed by you in blank
in accordance with Section 3(b).

(c) Stop Transfer Orders and Legends. The Company may affix to certificates for
Shares issued pursuant to this Award Agreement any legend that the Committee
determines to be necessary or advisable (including to reflect any restrictions
to which you may be subject under any applicable securities laws). The Company
may advise the transfer agent to place a stop order against any legended Shares.

SECTION 8. Successors and Assigns of the Company. The terms and conditions of
this Award Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.

SECTION 9. Committee Discretion. Subject to the terms of the Plan, the Committee
shall have full and plenary discretion with respect to any actions to be taken
or determinations to be made in connection with this Award Agreement, and its
determinations shall be final, binding and conclusive.

SECTION 10. Notice. All notices, requests, demands and other communications
required or permitted to be given under the terms of this Award Agreement shall
be in writing and shall be deemed to have been duly given when delivered by hand
or overnight courier or three Business Days after they have been mailed by U.S.
registered mail, return receipt requested, postage prepaid, addressed to the
other party as set forth below:

 

If to the Company:   

Asbury Automotive Group, Inc.

622 Third Avenue

37th Floor

New York, NY 10017

Attention: General Counsel

Fax : (212) 212-297-2653

If to you:   

NAME

ADDRESS

The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above. Notwithstanding the above, the Company and its Affiliates may provide
notice to you by email or other electronic means to which you have regular
access.

SECTION 11. Section 409A. This Award Agreement and the Award are intended to be
exempt from the provisions of Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder, as
providing for the transfer of restricted property as described in
Section 1.409A-1(b)(6) of the Department of Treasury regulations.
Notwithstanding any provision of this Award

 

4



--------------------------------------------------------------------------------

Agreement to the contrary, in the event that the Committee determines that the
Award may be subject to Section 409A of the Code, the Committee may adopt such
amendments this Award Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Committee determines are necessary or appropriate to
(a) exempt the Award from Section 409A of the Code and/or preserve the intended
tax treatment of the benefits provided with respect to the Award, or (b) comply
with the requirements of Section 409A of the Code and related Department of
Treasury guidance and thereby avoid the application of penalty taxes under
Section 409A of the Code.

SECTION 12. Headings. Headings are given to the Sections and subsections of this
Award Agreement solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Award Agreement or any provision thereof.

SECTION 13. Amendment of this Award Agreement. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that any such waiver, amendment, alteration, suspension,
discontinuance, cancelation or termination that would materially and adversely
impair your rights under this Award Agreement shall not to that extent be
effective without your consent (it being understood, notwithstanding the
foregoing proviso, that this Award Agreement and the Restricted Shares shall be
subject to the provisions of Sections 6(d), 7(a) and 7(c) of the Plan).

SECTION 14. Counterparts. This Award Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

IN WITNESS WHEREOF, the parties have duly executed this Award Agreement as of
the date first written above.

 

ASBURY AUTOMOTIVE GROUP, INC., by  

 

Name:   Title:  

NAME,

   

 

 

5